DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/29/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figures 3-10 lack reference numbers, e.g. in fig 3, the camera, cuff, pressure sensor.  Elements mentioned in the description should be assigned reference numbers within these figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the details of the figures are indecipherable.  For example figure 4 is in gray scale with imaging artifacts (hatched gray patterns) making the interpretation of the drawing difficult if not impossible.  Also, the some text in the figures are too small to read.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “programmed servo system” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “programmed servo system for maintaining the cuff pressure” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “singular housing” of claim 10 which has integrated within a camera, sensor, and a computing system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in just the first few paragraphs of the specification are:

[0003] Various medical equipment may be currently employed in supporting impaired human breathing, most commonly referred to ventilators. A ventilator may be defined as a device machine that provides mechanical ventilation by moving breathable air into and out of the lungs, thereby delivering breaths of an oxygen mix to a patient impaired or physically unable to breathe or breath sufficiently. While numerous ventilator designs exist,the most advanced systems rely on computer controlled designs though hand- operated bag valve mask construct may still in use. [0004] With the recent rise of Coronavirus, also known as Covid 19, the shortage of ventilators has become more glaringly more apparent to public health and safety experts as well as the general public. The most severely impaired Covid 19 patients require mechanical ventilation once admitted into intensive care units in hospitals. Naturally, ventilators may also be found, for example, in mobile emergency medicine, in-home care, as well as in conjunction with anesthesia machines. 
[0005] Ventilators may be currently implemented using an electro- mechanical system to push air through the trachea and into a patient's lungs. These systems rely on motors or pumps to effectively allow a patient to breath mechanically. Electro-mechanical systems like motors and pumps have a predictable fail rate time, require maintenance, consume high amounts of energy, generate heat waste and add bulk to a ventilator design. Consequently, many ventilation machines use electric motors and brushless driven turbine to control the pressurized air flow during both inhalation and exhalation of the lungs, without depending on pressurized gas supply. [0006] Mechanical ventilation also requires the use of endotracheal tubes (ETT). Referring to FIG. 1, a known ETT 10 may illustrated. ETTs may disposable devices, and as illustrated, manually inserted through a patient's mouth, passing the epiglottis, glottis, vocal cords and into the trachea at a short distance proximal to the main carina, otherwise known as tracheal carina. Surrounding the distal end of ETT 10 may an inflatable cuff 20 intended to secure the smart tube's placement and position in the patient's trachea. Inflatable cuff 20 may also intended to prevent leaks in any gap between the smart tube and the trachea. 
[0007] The necessity for intubating the patient with an ETT to establish mechanical ventilation may be driven by a number of medical circumstances. One such an example may respiratory failure in patients undergoing surgeries using general anesthesia. As recent as 2014, there may data estimating about 15 million, or 30%, of all surgeries in the US required an ETT with medical patients. Ventilation and ETT intubations may also routinely used in respiratory failure cases caused by acute lung injury or parenchymal lung 

                        Claim Objections
Claim 1 is objected to because of the following informalities:  “A system for ventilation the lungs” is grammatically incorrect (suggested: “ventilating” or “ventilation of”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The description of the programmed servo system found in [00067] is insufficient, aside from the grammatical errors in the paragraph.  The specification does not describe what this system is or how this is implemented, i.e. software, hardware, firmware, etc. 
 Claim 9 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The description of the programmed servo system for maintaining the cuff pressure found in [00067] is insufficient, aside from the grammatical errors in the paragraph.  The specification does not describe what this system is or how this is implemented, i.e. software, hardware, firmware, etc.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites a “singular housing” which is integrated within a camera, a sensor, and a computing system.  Such a housing does not appear to be described in the specification.  At best, a mention of “singular housing” is made at [0026] and [0063], but only in passing and lacking any critical description of how this housing is implemented.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a camera, a sensor, and a computing system are integrated within a singular housing.  It is unclear how a housing is configured to meet this requirement.  For example, figure 2 shows an exemplary smart tube with a camera 135 and sensor 130, see fig 2d also.  It is unclear what the “singular housing” would be that integrates the camera and sensor within.  It is unclear if the applicant is considering the body of the smart tube to be the housing, but even if applicant is granted this ambiguity, it is unclear where the computing system would reside within this singular housing since the computing system is not shown to be a part of the smart tube.  As such, it will be interpreted as any structure that is in contact with the relevant elements in question.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nearman et al. US2016/0206189.
For claim 1, Nearman discloses a “system for ventilation the lungs of a patient comprising: 
a smart tube (endotracheal tube 108; e.g. fig 5; [0054]) for intubation comprising a tip and a cuff; 
at least one camera (camera as one or more sensor 112; [0054-0057]), coupled with the smart tube, for at least one of: 
providing relative positional intubation measurements of the patient; and 
providing intubation images of the patient; 
at least one sensor (pressure sensor as one or more sensor 112; [0054]), coupled with the smart tube, for at least one of: 
sensing the inflation of the cuff; and 
sensing pressure of the cuff; 
a computing system (control circuit 110; [0054-0057, 0060-0061]), coupled with the at least one camera, the at least one sensor and the smart tube, for computing programmed feedback based on at least one of: 
the relative positional intubation measurements; 
the intubation images; 
the inflation of the cuff; and 
the pressure of the cuff”.
For claim 2, Nearman discloses the “system of Claim 1, wherein the programmed feedback generates computational real time positional guidance in the intubation of the smart tube ([0104-0106])”.
For claim 3, Nearman discloses the “system of Claim 2, wherein the computational real time positional guidance generates at least one of misplacement signaling and proper placement signaling ([0061, 0113])”.
For claim 4, Nearman discloses the “system of Claim 3, wherein the computing system generates a displacement alert signal if the computing system measures the computational real time positional guidance outside a programmed location range ([0061, 0113])”.
For claim 5, Nearman discloses the “system of Claim 4, wherein the computing system generates the proper placement signaling if the computing system measures the computational real time positional guidance within a programmed location range of the tip of the smart tube relative to the patient's carina ([0061, 0103-0107, 0113])”.  
For claim 6, Nearman discloses the “system of Claim 5, wherein the computing system further comprises a programmed servo system (“processing functionality” [0063]) for at least one of: positioning the smart tube relative to the patient's carina within the programmed location range in response to the proper placement signaling; and repositioning the smart tube relative to the patient's carina within a programmed repositioning location range, in response to the displacement alert signaling ([0063])”.
For claim 7, Nearman discloses the “system of Claim 1, wherein the programmed feedback generates computational real time cuff pressure signaling ([0060])”.
For claim 8, Nearman discloses the “system of Claim 7, wherein the computing system generates a real time cuff pressure signaling alert if the computing system measures the computational real time cuff pressure signaling outside a programmed cuff pressure range ([0060-0062])”.
For claim 9, Nearman discloses the “system of Claim 8, wherein the computing system further comprises a programmed servo system for maintaining the cuff pressure within the programmed cuff pressure range in response to computational real time cuff inflation signaling ([0119] describes analysis component 2102 as part of operator 114 element that controls and manipulates the endotracheal tube 108, in particular that corrects pressure application to correct an amount of pressure)”.
For claim 10, Nearman discloses the “system of Claim 1, wherein the smart tube, the at least one camera, the at least one sensor, and the computing system are integrated within a singular housing (as interpreted under the 112b section, the embodiment described above describes an endotracheal tube 108 as containing all the relevant components and therefore is considered “integrated within a singular housing”)”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795